DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Katsuki (US 10,185,495).
Consider claim 16, Katsuki discloses a cloud-based virtual storage system whose components reside exclusively in a cloud computing environment, the virtual storage system including: one or more cloud-based virtual drives providing a cloud-based staging memory for storage operations, wherein the staging memory is an intermediate storage area used for receiving data from a storage controller within the virtual storage system when transforming the data for subsequent storage within a second tier of storage in the virtual storage system; and 4P3706US01 one or more cloud-based virtual controllers, each virtual controller including a storage controller application executing in a cloud computing instance, wherein the one or more virtual controllers are configured to: receive, by one or more virtual controllers in the virtual storage system, a request to write data to the virtual storage system; transform, within staging memory provided by one or more virtual drives of the virtual storage system, the data to generate transformed data; and migrate, from the staging memory to more durable data storage provided by a cloud services provider, at least a portion of the transformed data, wherein the staging memory provides transactional consistency and write acknowledgments, and wherein the second tier of storage includes virtual drives provided by virtual driver servers of the virtual storage system (abstract, Col. 1 lines 29-41, Col. 5 lines 24-34, 48-51, Col. 7 lines 37-50, Col. 10 lines 42-53, Col. 11 lines 57-63, Col. 12 lines 7-14, Katsuki discloses a virtual storage system that receives requests to store and retrieve data. The system is a hierarchical system that migrates data to an object block store where the data is transformed into an object. The claims do not impose any specific requirements on the staging memory other than it is part of the first tier, receives data from a controller and the received data is transformed for subsequent storage in a second tier. The block based storage is considered the claimed staging memory that stores data that is subsequently transformed into an object for storage in a second tier memory, therefore teaching the claim language. The environment illustrated and disclosed in Katsuki is considered a cloud computing environment because it is an environment including the cloud. As for the term “cloud-based”, the system of Katsuki is using and provided with a cloud service and thus the components of Katsuki are interacting and communicating with cloud storage through this cloud service. Therefore, the virtual storage system, virtual drives, staging memory and virtual controllers are cloud-based because they are utilizing and interacting with a cloud service for storage. As for the claim limitations of previous claim 2: write transactions are consistently written and stored and therefore the system acknowledges the data. The system uses virtual addressing.).
Consider claim 17, Katsuki discloses the virtual storage system of claim 16, wherein migrating the at least the portion of data stored within the staging memory is responsive to detecting a condition for transferring data between the staging memory to the durable data storage provided by the virtual storage system (abstract, Col. 1 lines 29-41, Col. 5 lines 24-34, 48-51, Col. 7 lines 37-50, Col. 10 lines 42-53, Col. 11 lines 57-63, Col. 12 lines 7-14, access frequency can determine the movement of data.).
Consider claim 18, Katsuki discloses the virtual storage system of claim 16, wherein transforming the data includes detecting overwrites to data that reduce an amount of data that is migrated to the durable data storage. (abstract, Col. 1 lines 29-41, Col. 5 lines 24-34, 48-51, Col. 7 lines 37-50, Col. 10 lines 42-53, Col. 11 lines 57-63, Col. 12 lines 7-14, duplicate data is detected and deduplication is performed that reduces the amount of data migrated.).
Consider claim 19, Katsuki discloses the virtual storage system of claim 16, wherein controller logic configured to perform the transformation of the data is included within the one or more virtual drives of the staging memory (abstract, Col. 1 lines 29-41, Col. 5 lines 24-34, 48-51, Col. 7 lines 37-50, Col. 10 lines 42-53, Col. 11 lines 57-63, Col. 12 lines 7-14).
Consider claim 20, Katsuki discloses the virtual storage system of claim 19, wherein the controller logic is further configured to perform receiving the request to write data (abstract, Col. 1 lines 29-41, Col. 5 lines 24-34, 48-51, Col. 7 lines 37-50, Col. 10 lines 42-53, Col. 11 lines 57-63, Col. 12 lines 7-14).
Response to Arguments
Applicant's arguments filed 4/29/2022 have been fully considered but they are not persuasive. The arguments pertain to the new claim limitations, which have been addressed in the appropriate claim rejections above. Previous claim 2 was allowed due to its dependency on allowed independent claim 1, not because a specific limitation in claim 2 was allowable on its own.

Allowable Subject Matter
Claims 1 and 4-15 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ALSIP whose telephone number is (571)270-1182.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL ALSIP/Primary Examiner, Art Unit 2136